     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 1 of 11 Page ID #:1



     Youssef H. Hammoud (SBN: 321934)
1    L. Tegan Rodkey (SBN: 275830)
2
     Price Law Group, APC
     6345 Balboa Blvd., Suite 247
3    Encino, CA 91316
     T: (818) 600-5596
4    F: (818) 600-5496
     E: youssef@pricelawgroup.com
5    E: tegan@pricelawgroup.com
     Attorneys for Plaintiff,
6    Jill Cicinato
7

8
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9

10   JILL CICINATO,                              Case No.: 2:20-cv-03902
11                Plaintiff,
                                                 COMPLAINT AND DEMAND FOR
12   v.                                          JURY TRIAL
13                                                   1. TCPA, 47 U.S.C. § 227
     CAPITAL ONE BANK (USA), N.A.,                   2. RFDCPA, Cal. Civ. Code § 1788
14                                                   3. Intrusion Upon Seclusion –
                  Defendant.                            Invasion of Privacy
15

16

17                 COMPLAINT AND DEMAND FOR JURY TRIAL
18
            Plaintiff Jill Cicinato (“Plaintiff” or “Ms. Cicinato”), through her attorneys,
19
     alleges the following against Defendant Capital One Bank (USA), N.A., (“Capital
20

21   One” or “Defendant”):
22
                                     INTRODUCTION
23
          1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer
24

25
            Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -1-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 2 of 11 Page ID #:2




          that broadly regulates the use of automated telephone equipment. Among
1

2         other things, the TCPA prohibits certain unsolicited marketing calls,
3
          restricts the use of automatic dialers or prerecorded messages, and
4
          delegates   rulemaking     authority     to   the   Federal   Communications
5

6
          Commission (“FCC”).

7      2. Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt
8
          Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788, which
9
          prohibits debt collectors from engaging in abusive, deceptive and unfair
10

11        practices in connection with the collection of consumer debts.

12     3. Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -
13
          Intrusion upon Seclusion, as derived from § 652B of the Restatement
14
          (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
15

16        otherwise, upon the solitude or seclusion of another or his private affairs or
17        concerns… that would be highly offensive to a reasonable person.”
18
                            JURISDICTION AND VENUE
19
       4. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §
20

21        227.
22
       5. Jurisdiction of this Court also arises under 28 U.S.C. § 1332 because (1) the
23
          matter in controversy exceeds the sum or value of $75,000.00 and (2)
24

25
          Plaintiff and Defendant are citizens of different States.



                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -2-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 3 of 11 Page ID #:3




       6. Supplemental jurisdiction of this Court also arises under 28 U.S. Code §
1

2         1367 as the State Law claims are so related to the claims in the action within
3
          such original jurisdiction that they form part of the same case or controversy
4
          under Article II of the United States Constitution.
5

6
       7. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part

7         of the events or omissions giving rise to the claim occurred in this District.
8
       8. Defendant transacts business here; therefore, personal jurisdiction is
9
          established.
10

11                                       PARTIES

12     9. Plaintiff is a natural person residing in California.
13
       10. Plaintiff is a debtor as defined by Cal. Civ. Code § 1788.2(h).
14
       11. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
15

16     12. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

17     13. Defendant is attempting to collect on a “consumer debt” as defined by Cal.
18
          Civ. § 1788.2(f).
19
       14. At all relevant times herein, Defendant Capital One, was a company
20

21        engaged, by use of mails and telephone in the business of collecting a debt
22
          from Plaintiff which qualifies as a “debt,” as defined by Cal. Civ. Code §
23
          1788.2(d). Defendant can be served serve with process through its agent,
24

25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -3-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 4 of 11 Page ID #:4




          Corporation Service Company, at 100 Shockoe Slip, 2nd Floor, Richmond,
1

2         Virginia 23219.
3
       15. Defendant acted through its agents, employees, officers, members,
4
          directors, heirs, successors, principals, trustees, sureties, subrogees,
5

6
          representatives, and insurers.

7                            FACTUAL ALLEGATIONS
8
       16. Defendant is attempting to collect an alleged debt from Ms. Cicinato.
9
       17. In or around October 2019, Capital One began placing calls to Ms.
10

11        Cicinato’s cellular phone number ending in 8182.

12     18. The calls placed by Defendant originated from (800) 955-6600. Upon
13
          information and belief, this number is owned or operated by Defendant.
14
       19. On or about October 3, 2019, at approximately 2:40 p.m., Ms. Cicinato
15

16        answered a call from Defendant. Plaintiff heard a short pause before one of
17        Defendant’s agents began to speak, indicating the use of an automated
18
          telephone dialing system.
19
       20. Defendant’s representative informed Ms. Cicinato that it was attempting to
20

21        collect a debt.
22
       21. During that call, Ms. Cicinato explained that she didn’t have any money to
23
          make a payment and that her son had passed away a few years ago and
24

25
          there were a lot of expenses involved with that.



                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -4-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 5 of 11 Page ID #:5




       22. Further, Ms. Cicinato stated that she bought a house that was built in the
1

2         1940s and there were several issues that required her to pay for, which
3
          caused her additional financial distress.
4
       23. Ms. Cicinato requested to be contacted through the mail only and that she
5

6
          would call Defendant when she was able to make a payment.

7      24. Despite Ms. Cicinato expressly revoking her consent to be called and
8
          explaining her financial difficulties, Defendant continued its harassing
9
          campaign of automated debt collection calls.
10

11     25. Between October 3, 2019 and December 30, 2019, Defendant called Ms.

12        Cicinato approximately one hundred (100) times after she revoked consent
13
          to be called.
14
       26. Defendant would call Ms. Cicinato on an almost daily basis, even calling
15

16        multiple times in a single day on numerous occasions.
17     27. Defendant even left numerous pre-recorded voicemails on Ms. Cicinato’s
18
          cellular phone.
19
       28. Defendant’s conduct was not only willful but was done with the intention
20

21        of causing Ms. Cicinato such distress, so as to induce her to pay the debt.
22
       29. Ms. Cicinato would even receive debt collection calls while she was at
23
          work.
24

25
       30. The calls distracted her ability to stay focused and concentrate on her work.



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -5-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 6 of 11 Page ID #:6




       31. Moreover, Ms. Cicinato began to experience problems falling asleep due to
1

2         the continuous automated debt collection calls.
3
       32. Ms. Cicinato began to take prescription medication to help her sleep during
4
          the time Defendant was calling Ms. Cicinato’s cellular phone.
5

6
       33. As a result of Defendant’s conduct, Ms. Cicinato has sustained actual

7         damages including but not limited to, emotional and mental pain and
8
          anguish, stress, anxiety, headaches, and sleepless nights.
9
                                        COUNT I
10

11                     (Violations of the TCPA, 47 U.S.C. § 227)

12     34. Plaintiff incorporates by reference all of the above paragraphs of this
13
          Complaint as though fully stated herein.
14
       35. Defendant violated the TCPA. Defendant’s violations include, but are not
15

16        limited to the following:
17           a. Within four years prior to the filing of this action, on multiple
18
                occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
19

20
                which states in pertinent part, “It shall be unlawful for any person

21              within the United States . . . to make any call (other than a call made
22
                for emergency purposes or made with the prior express consent of
23
                the called party) using any automatic telephone dialing system or an
24

25
                artificial or prerecorded voice — to any telephone number assigned



                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -6-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 7 of 11 Page ID #:7




                to a . . . cellular telephone service . . . or any service for which the
1

2               called party is charged for the call.
3
             b. Within four years prior to the filing of this action, on multiple
4
                occasions, Defendant willfully and/or knowingly contacted Plaintiff
5

6
                at Plaintiff’s cellular telephone using an artificial prerecorded voice

7               or an automatic telephone dialing system and as such, Defendant
8
                knowing and/or willfully violated the TCPA.
9
       36. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
10

11        entitled to an award of five hundred dollars ($500.00) in statutory damages,

12        for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the
13
          Court finds that Defendant knowingly and/or willfully violated the TCPA,
14
          Plaintiff is entitled to an award of one thousand five hundred dollars
15

16        ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
17        227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18
                                        COUNT II
19

20
            (Violation of the Rosenthal Fair Debt Collection Practices Act,

21                               CAL. CIV. CODE § 1788)
22
       37. Plaintiff incorporates by reference all of the above paragraphs of this
23
          Complaint as though fully stated herein.
24

25




                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -7-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 8 of 11 Page ID #:8




       38. Defendant violated the RFDCPA. Defendant’s violations include, but are
1

2         not limited to, the following:
3
             a. Defendant violated Cal. Civ. Code § 1788.11(d) by causing a
4
                telephone to ring repeatedly or continuously to annoy the person
5

6
                called;

7            b. Defendant violated Cal. Civ. Code § 1788.17 by collecting or
8
                attempting to collect a consumer debt without complying with the
9
                provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of
10

11              the United States Code (Fair Debt Collection Practices Act).

12                  i. Defendant violated Cal. Civ. Code § 1788.17 by violating 15
13
                       U.S.C. § 1692d by engaging in conduct, the natural
14
                       consequence of which is to harass, oppress or abuse any
15

16                     person in connection with the collection of the alleged debt;
17                     and
18
                   ii. Defendant violated CAL. CIV. CODE § 1788.17 by violating
19

20
                       15 U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or

21                     engaging Plaintiff in telephone conversations repeatedly;
22
                  iii. Defendant violated CAL. CIV. CODE § 1788.17 by violating
23
                       15 U.S.C. § 1692f by using unfair or unconscionable means in
24

25
                       connection with the collection of an alleged debt; and



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -8-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 9 of 11 Page ID #:9




       39. Defendant’s acts, as described above, were done intentionally with the
1

2         purpose of coercing Plaintiff to pay the alleged debt.
3
       40. As a result of the foregoing violations of the RFDCPA, Defendant is liable
4
          to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
5

6
          costs.

7                                        COUNT III
8
                                 (Intrusion Upon Seclusion)
9
       41. Plaintiff incorporates by reference all of the above paragraphs of this
10

11        Complaint as though fully stated herein.

12     42. Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon
13
          seclusion as, “One who intentionally intrudes… upon the solitude or
14
          seclusion of another, or his private affairs or concerns, is subject to liability
15

16        to the other for invasion of privacy, if the intrusion would be highly
17        offensive to a reasonable person”.
18
       43. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but
19

20
          are not limited to, the following:

21           a. Defendant intentionally intruded, physically or otherwise, upon
22
                   Plaintiff’s solitude and seclusion by engaging in harassing phone calls
23
                   in an attempt to collect on an alleged debt despite the request for
24

25
                   Defendant to contact Plaintiff by mail only.



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -9-
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 10 of 11 Page ID #:10




               b. The number and frequency of the telephone calls to Plaintiff by
1

2                 Defendant after requesting to be contacted in writing only constitute
3
                  an intrusion on Plaintiff's privacy and solitude.
4
               c. Defendant’s conduct would be highly offensive to a reasonable person
5

6
                  as Plaintiff received calls that often interrupted Plaintiff’s work and

7                 daily schedule.
8
               d. Defendant’s acts, as described above, were done intentionally with the
9
                  purpose of coercing Plaintiff to pay the alleged debt.
10

11       44. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is

12          liable to Plaintiff for actual damages.
13
                                    PRAYER FOR RELIEF
14
            WHEREFORE, Plaintiff Jill Cicinato respectfully requests judgment be
15

16    entered against Defendant Capital One Bank (USA), N.A., for the following:
17             A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
18
                  U.S.C. § 227(b)(3)(C);
19

20
               B. Declaratory judgment that Defendant violated the RFDCPA;

21             C. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ.
22
                  Code §1788.30(b);
23
               D. Actual damages pursuant to Cal. Civ. Code §1788.30(a) and §
24

25
                  1788.30(b);



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               - 10 -
     Case 2:20-cv-03902-AB-PVC Document 1 Filed 04/29/20 Page 11 of 11 Page ID #:11




                E. Costs and reasonable attorneys’ fees pursuant to Cal. Civ. Code
1

2                   §1788.30(c);
3
                F. Punitive damages to be determined at trial, for the sake of example
4
                    and punishing Defendant for their malicious conduct, pursuant to Cal.
5

6
                    Civ. Code § 3294(a).

7               G. Awarding Plaintiff any pre-judgment and post-judgment interest as
8
                    may be allowed under the law; and
9
                H. Any other relief that this Honorable Court deems appropriate.
10

11                               DEMAND FOR JURY TRIAL

12           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a
13
      trial by jury of all issues triable by jury.
14

15

16
                                                RESPECTFULLY SUBMITTED,
17           Dated: April 29, 2020
                                                By: /s/ Youssef H. Hammoud .
18                                              Youssef H. Hammoud (SBN: 321934)
19                                              Price Law Group, APC
                                                6345 Balboa Blvd., Suite 247
20                                              Encino, CA 91316
21
                                                T: (818) 600-5596
                                                F: (818) 600-5496
22                                              E: youssef@pricelawgroup.com
                                                Attorneys for Plaintiff,
23
                                                Jill Cicinato
24

25




                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     - 11 -
